Citation Nr: 0840060	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  04-29 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a pulmonary disability, 
to include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel




INTRODUCTION

The veteran had active service from September 1964 to 
September 1966, with periods of active duty for training and 
inactive duty training with the Navy Reserves.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in New York, 
New York.

This matter was previously before the Board in February 2007 
and was remanded for further development.  After completing 
the requested development to the extent possible, a July 2008 
supplemental statement of the case denied the claim, which 
was then returned to the Board for further appellate 
consideration.  After reviewing the record, the Board finds 
that the there has been substantial compliance with its 
February 2007 remand and will proceed to adjudicate the 
appeal.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting 
that a remand is not required under Stegall v. West, 11 Vet. 
App. 268 (1998) where the Board's remand instructions were 
substantially complied with), aff'd, Dyment v. Principi, 287 
F.3d 1377 (2002); see also Appellant's Brief, dated in 
September 2008 (noting that it appears the agency of original 
jurisdiction has made a concerted effort to comply with the 
instructions contained in the February 2007 remand from the 
Board).

With respect to the veteran's request for a hearing noted on 
his substantive appeal, received in July 2004, the Board 
observes that the veteran's representative advised VA of his 
request to cancel the travel board hearing regarding the 
claim for asbestosis.  The veteran did not ask to have the 
hearing rescheduled.  Therefore, the Board hearing request is 
considered canceled.




FINDING OF FACT

The probative competent clinical evidence of record does not 
relate any current respiratory disability, to include chronic 
bronchitis, to service or to any incident therein, to include 
asbestos exposure.


CONCLUSION OF LAW

A pulmonary disability, to include chronic bronchitis, was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).


In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  

In the present case, VA issued VCAA notice letters to the 
veteran dated in January 2004 and March 2007.  The letters 
informed the veteran of what evidence was required to 
substantiate his claim for service connection, to include as 
due to asbestos exposure, and of his and VA's respective 
duties for obtaining evidence.  The March 2007 letter also 
informed the veteran as to the law pertaining to the 
assignment of a disability rating and effective date as the 
Court required in Dingess/Hartman.   

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable 
agency of original jurisdiction decision.  Because the VCAA 
notice in this case was not completed prior to the initial 
AOJ adjudication denying the claim, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.  Here, the Board finds that 
any defect with respect to the timing of the VCAA notice was 
harmless error.  Although the notice was provided to the 
appellant after the initial adjudication, the claim was 
readjudicated thereafter, and the appellant has not been 
prejudiced thereby.  The content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), and Dingess/Hartman.  After the notice was 
provided, the case was readjudicated and a Supplemental 
Statement of the Case was provided to the veteran in July 
2008.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(noting that a VCAA timing defect may be cured by the 
issuance of fully compliant notification followed by a re-
adjudication of the claim).  The veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  
Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial to him.

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service treatment records and reports of post-
service private and VA treatment and examination.  
Additionally, the claims file contains the veteran's 
statements in support of his claim.  The Board has carefully 
reviewed his statements and concludes that there has been no 
identification of further available evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claim.  The veteran 
has been afforded VA respiratory examinations in April 2004 
and May 2008.  Accordingly, the Board finds that there is 
sufficient competent medical evidence of record to make a 
decision on this claim.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Legal criteria
 
Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R.  
§ 3.303(b).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R.  
§ 3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R.  
§ 3.102 (2008).

Analysis

The veteran asserts that service connection is warranted for 
a pulmonary disability, to include asbestosis, as due to 
asbestos exposure in service.  He contends that he was 
exposed to asbestos while in the Navy, when he worked as a 
boatswain's mate and as a signalman.  He also indicated that 
he was exposed to asbestos while assigned as a fire watchman 
on the USS Fiske at the Brooklyn Naval Yard, when it was 
being converted from a DDR into a DD in 1964.  The veteran's 
DD Form 214 reflects that he served aboard the USS Fiske and 
that his military occupational specialty was that of a 
signalman.  His service personnel records also reflect that 
he was assigned to various ships during his service in the 
Naval Reserves.

The Board initially notes that the record contains a report 
of a VA examination conducted in April 2004 that revealed a 
diagnosis of cough, chronic.  The record also contains the 
report of VA examination, conducted in May 2008, noting that 
the veteran brought a letter from J.L.B., M.D., to this 
examination.  The May 2008 VA examiner quoted Dr. J.L.B.'s 
letter, dated in May 2008, directly into the record.  Dr. 
J.L.B. noted that the veteran had a diagnosis of chronic 
bronchitis.   Therefore, the Board finds that the first 
element of a service connection claim, that of a current 
pulmonary disability, has been met.  

The May 2008 VA examination report also reflects that there 
was no asbestosis condition found upon examination that day.   
It is noted that the May 2008 VA examiner performed a 
physical evaluation of the veteran, took and reviewed a chest 
X-ray, and conducted a pulmonary function test (PFT).  The 
impression from the chest X-ray was "[n]o acute pulmonary 
disease.  No radiographic evidence of asbestosis."  
Additionally, the report of the April 2004 VA examination 
does not reflect a diagnosis of asbestosis after a physical 
examination and a normal PFT.  

The report of the veteran's medical examination for active 
duty, dated in September 1964, found his lungs and chest to 
be clinically normal.  A chest X-ray taken at that time was 
negative.  On the corresponding induction report of medical 
history, the veteran did not report that he had or had had 
any pulmonary related complaints/problems.  
Photofluorographic examinations of the chest, dated in April 
1965 and December 1965, was each negative.  Service treatment 
records, dated in May 1965, August 1965, and September 1965, 
reflect notations of sore throat/cough, common cold, and 
common cold/nasal congestion, respectively.  The report of 
veteran's release from active duty medical examination, dated 
in September 1966, reveals a normal examination of his lungs 
and chest.  A chest X-ray at that time was negative.  

The Board also notes that the report of the May 2008 VA 
examination reflects that the Navy medical office determined 
that the veteran was exposed to asbestos while in service.  
See 38 U.S.C.A. § 1154(a) (West 2002) (stating that 
consideration shall be given to the places, types, and 
circumstances of such veteran's service as shown by such 
veteran's service record, the official history of each 
organization in which such veteran served, such veteran's 
medical records, and all pertinent medical and lay evidence).

The post-service medical evidence includes a letter from 
A.J.S., D.O., dated in January 1995, indicating that a single 
PA chest X-ray was reviewed for evidence of asbestosis.  It 
was noted that this film showed bilateral pleural thickening.  
It was further noted that pleural thickening of this type is 
seen following asbestos exposure and is consistent with the 
diagnosis of pleural asbestosis. 

Regarding a medical nexus, the record includes both medical 
evidence that tends to support the veteran's claim and 
medical evidence that is against his claim.  Evidence tending 
to support his claim includes a March 2004 letter from Dr. 
J.L.B..  The evidence against his claim includes VA 
examination reports, dated in April 2004 and May 2008.  When 
evaluating these opinions, the Board must analyze the 
credibility and probative value of the evidence, account for 
evidence which it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The record reflects that the veteran was seen for a VA 
respiratory examination in April 2004.  The VA examination 
report reflects the veteran reported that he had experienced 
a daily dry cough for many years and that he experienced 
dyspnea when he walked five blocks.  He also indicated that 
he was an ex-smoker who quit smoking in the 1970s.  A review 
of the examination report reflects that the veteran underwent 
pulmonary function testing, which was found to be normal.  
Physical examination of the veteran's lungs revealed clear 
breath sounds bilaterally and no wheezing.  The pertinent 
diagnoses were chronic cough, and positive purified protein 
derivative (PPD).  It was noted that no more precise 
diagnosis was possible.  The report of this VA examination 
indicates that the claims file was reviewed.  The veteran was 
also seen for a VA examination in May 2008.  After noting a 
review of the veteran's service medical records, the VA 
examiner stated that the veteran "absolutely has never been 
treated for any respiratory conditions while in the 
service."  The veteran's current symptoms included a chronic 
cough, recurrent bronchitis, and occasional sputum 
production.  It was noted that the veteran sometimes has 
hemoptysis.  The veteran denied asthma and any other lung 
problems.  Upon physical examination, the veteran's lungs 
were clear and there was no wheezing, rales or rhonchi.  PFT 
was normal and chest X-rays revealed no acute pulmonary 
disease or radiographic evidence of asbestosis.  The 
diagnosis was no asbestosis condition found upon examination.  
It was not specifically noted that the claims file was 
reviewed, but the May 2008 VA examiner indicated a review of 
the veteran's service medical records and the history 
contained in the examination report appears to be consistent 
with the evidence of record.  

The March 2004 letter from Dr. J.L.B. notes that on review 
the veteran had sinus problems, post nasal drip, cough and 
congestion.  Dr. J.L.B. opined that the veteran's lung 
disease was "a direct result of his exposure to asbestosis 
while in the Navy."  The Board acknowledges that the March 
2004 opinion of Dr. J.L.B. provides an indication that the 
veteran's has a lung disease that may be associated with the 
veteran's service.  However, this letter did not provide a 
specific pulmonary diagnosis.  The Board also notes this 
March 2004 letter does not reflect that the veteran's claims 
file was reviewed.  The Board also acknowledges the May 2008 
letter from Dr. J.L.B. (as quoted into the record by the May 
2008 VA examiner).  Dr. J.L.B.'s May 2008 letter indicates 
that a review of the veteran's systems included mild 
shortness of breath and lots of post nasal drip.  It was 
noted that an August 2007 chest X-ray revealed bilateral 
apical pleural thickening and status post deep vein 
thrombosis in September 2006.  The diagnosis was chronic 
bronchitis with mild shortness of breath and dyspnea on 
exertion.  A medical nexus opinion was not provided by Dr. 
J.L.B. regarding the diagnosis of chronic bronchitis.

In evaluating medical opinions, the Board may place greater 
weight on one medical professional's opinion over another's 
depending on factors such as reasoning employed by the 
medical professionals, and whether or not and to what extent 
they review prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The Board finds 
the May 2008 VA examination report to be highly probative 
evidence against the veteran's claim as the VA examiner 
clearly reviewed the veteran's service medical records and 
the conclusion reached (no diagnosis of asbestosis) was 
supported by objective clinical data of record, to include a 
PFT and chest X-ray.  The Board also notes that the May 2008 
VA examiner report reflects a thorough review of the 
pertinent medical history.  The Board finds the March 2004 
opinion by Dr. J.L.B. lacks probative value as it was not 
indicated that the veteran's claims file was reviewed and it 
does not reflect the use of clinical or diagnostic tests to 
support this opinion.  See Prejean v. West, 13 Vet. App. 444, 
448-49 (2000) (stating that factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims folder and the thoroughness and detail 
of the opinion).  The Board also notes that it has been 
observed that statements from doctors, such as those from Dr. 
J.L.B., which are inconclusive as to the origin of a disease 
can not be employed as suggestive of a linkage between the 
current disorder and the claimed incident of military 
service.  Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. 
Brown, 5 Vet. App. 104, 145-46 (1993).  Further, Dr. J.L.B.'s 
March 2004 opinion was vague and speculative as it did not 
provide as specific diagnosis and only referred to "lung 
disease."  Additionally, while Dr. J.L.B.'s May 2008 letter 
indicates a diagnosis of chronic bronchitis, an opinion 
concerning the etiology of this disability was not provided.

As just noted, the record reflects that the veteran currently 
has a diagnosis of chronic bronchitis.  However, based on a 
lack of evidence of an in-service pulmonary incurrence or any 
treatment or diagnosis of such a disability for many after 
service, the Board finds that the evidence of record is 
adequate to adjudicate this service connection claim, and 
additional VA examination and medical opinion is not 
necessary on this issue.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

The Board acknowledges the veteran's statements and testimony 
that he has a pulmonary disability due to service.  However, 
the veteran has not been shown to possess the requisite 
skills or training necessary to be capable of making medical 
conclusions.  Thus, his statements regarding the etiology of 
the disability in question do not constitute competent 
medical evidence and lack probative value.  Espiritu, 2 Vet. 
App. at 494-95.

In summary, here, the Board places the greatest weight on the 
May 2008 VA opinion as it involved a thorough review of the 
record to include a physical examination of the veteran, 
PFTs, and a contemporaneous chest X-ray.  In the absence of 
any competent medical evidence revealing a current diagnosis 
of asbestosis or relating the veteran's chronic bronchitis to 
service, the Board finds that the competent clinical evidence 
of record fails to establish that the veteran has a current 
pulmonary disability as a result of his military service, to 
include as due to asbestos exposure.  The Board has 
considered the doctrine of giving the benefit of the doubt to 
the veteran, under 38 U.S.C.A. § 5107 (West 2002), and 38 
C.F.R.  
§ 3.102 (2008), but does not find that the evidence is of 
such approximate balance as to warrant its application.  
Accordingly, the Board finds that the preponderance of the 
evidence is against a grant of service connection for a 
pulmonary disability, to include as due to asbestos exposure, 
on a nonpresumptive direct-incurrence basis.   


ORDER

Entitlement to service connection for a pulmonary disability, 
to include as due to asbestos exposure, is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


